DETAILED ACTION

This Office action is responsive to the following communication:  Applicant’s Amendment filed on 5 April 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of a Bloom filter comprising “a build phase [that] comprises, for a given one of the plurality of accelerators: computing one or more hashes of streamed data; and updating the at least one bit vector if the computed hashes are within a range of a corresponding partitioned portion of the at least one bit vector for the given accelerator; and wherein the probe phase comprises, for the given accelerator: probing the at least one bit vector if the computed hashes are within the range of the corresponding partitioned portion of the at least one bit vector for the given accelerator; generating one or more probed bit values responsive to the probing”, as recited in claim 1, and “wherein a given one of the plurality of hardware accelerators is configured: to utilize one or more hash functions to compute bit vector indices for the at least one bit vector; and to forward the bit vector indices for the at least one bit vector to other ones of the plurality of hardware accelerators” as recited in claim 10.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Paul Kim/
Examiner
Art Unit 2152


/PK/